Exhibit 10.2

SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT
This SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT (the “Agreement”) is entered
into on, and effective as of, November 15, 2012, among Tesoro Corporation, a
Delaware corporation (“Tesoro”), on behalf of itself and the other Tesoro
Entities (as defined herein), Tesoro Refining and Marketing Company, a Delaware
corporation (“Tesoro Refining and Marketing”), Tesoro Companies, Inc., a
Delaware corporation (“Tesoro Companies”), Tesoro Alaska Company, a Delaware
company (“Tesoro Alaska”), Tesoro Logistics LP, a Delaware limited partnership
(the “Partnership”), and Tesoro Logistics GP, LLC, a Delaware limited liability
company (the “General Partner”). The above-named entities are sometimes referred
to in this Agreement each as a “Party” and collectively as the “Parties.”
R E C I T A L S:
1.    The Parties executed that certain Amended and Restated Omnibus Agreement
dated as of April 1, 2012, and amended by that certain Amendment No. 1 to
Amended and Restated Omnibus Agreement dated as of September 14, 2012 (together,
the “Original Agreement”).
2.    The Parties desired by their execution of the Original Agreement to
evidence their understanding, as more fully set forth in Article II, with
respect to certain business opportunities that the Tesoro Entities (as defined
herein) will not engage in for so long as the Partnership is an Affiliate of
Tesoro.
3.    The Parties desired by their execution of the Original Agreement to
evidence their understanding, as more fully set forth in Article III, with
respect to certain indemnification obligations of the Parties to each other.
4.    The Parties desired by their execution of the Original Agreement to
evidence their understanding, as more fully set forth in Article IV, with
respect to the amount to be paid by the Partnership for the centralized
corporate services to be performed by the General Partner and its Affiliates (as
defined herein) for and on behalf of the Partnership Group (as defined herein).
5.    The Parties desired by their execution of the Original Agreement to
evidence their understanding, as more fully set forth in Article V, with respect
to certain maintenance capital and other expenditures to be reimbursed by Tesoro
Refining and Marketing to the Partnership Group.
6.    The Parties desired by their execution of the Original Agreement to
evidence their understanding, as more fully set forth in Article VI, with
respect to the Partnership Group’s right of first offer with respect to the ROFO
Assets (as defined herein).
7.    The Parties desired by their execution of the Original Agreement to
evidence their understanding, as more fully set forth in Article VII, with
respect to the granting of a license from Tesoro to the Partnership Group and
the General Partner.
8.    The Parties desired by their execution of the Original Agreement to
evidence their understanding, as more fully set forth in Article VIII, with
respect to the transfer of the






--------------------------------------------------------------------------------




Represented Employees (as defined herein) from Tesoro Refining and Marketing to
the General Partner and the Partnership Group’s right to use certain vehicles
leased by the General Partner.
9.     The Parties desire to amend and restate the Original Agreement to allow,
among other items, for the application of the terms hereof to additional
contributions of assets from the Tesoro Entities to the Partnership Group.
In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS
1.1    Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:
“Administrative Fee” is defined in Section 4.1.
“Affiliate” is defined in the Partnership Agreement.
“Annual Environmental Deductible” is defined in Section 3.7.
“Annual ROW Deductible” is defined in Section 3.7.
“Assets” means all logistics assets, including, but not limited to, all
gathering pipelines, transportation pipelines, storage tanks, trucks, truck
racks, terminal facilities, wharves, rail tracks, offices and related equipment,
real estate and other assets, or portions thereof, conveyed, contributed or
otherwise transferred or intended to be conveyed, contributed or otherwise
transferred pursuant to a Contribution Agreement to any member of the
Partnership Group, or, with respect to a Contribution Agreement, owned by,
leased by or necessary for the operation of the business, properties or assets
of any member of the Partnership Group, prior to or as of the applicable Closing
Date.
“Closing Date” means the applicable date for each Contribution Agreement as set
forth on Schedule VII to this Agreement.
“Conflicts Committee” is defined in the Partnership Agreement.
“Contribution Agreement” means the applicable contribution agreement identified
on Schedule VII to this Agreement, together with the applicable additional
conveyance documents and instruments contemplated or referenced thereunder.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether (a)
through ownership of securities of any class of a Person entitling the holders
thereof to vote on a regular basis in the election of members of the board of
directors or other governing body of such Person, (b) by contract, or (c)
otherwise.






--------------------------------------------------------------------------------




“Covered Environmental Losses” is defined in Section 3.1.
“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other environmental conservation and
protection laws, each as amended from time to time.
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
“First Deadline Date” means the applicable date for each Contribution Agreement
set forth on Schedule VII to this Agreement.
“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, and (b)
petroleum, oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel
fuel, jet fuel, and other refined petroleum hydrocarbons.
“Identification Deadline” means either (a) the Second Deadline Date, or (b) if a
Partnership Change of Control has occurred, the earlier of (i) the First
Deadline Date and (ii) the date of the occurrence of a Partnership Change of
Control. 
“Indemnified Party” means the Partnership Group or the Tesoro Entities, as the
case may be, in its capacity as the party entitled to indemnification in
accordance with Article III.
“Indemnifying Party” means with respect to a Contribution Agreement, the
Partnership Group or the Tesoro Indemnifying Parties, as the case may be, in
their respective capacity as the party from whom indemnification may be sought
in accordance with Article III.
“License” is defined in Section 7.1.
“Limited Partner” is defined in the Partnership Agreement.
“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.






--------------------------------------------------------------------------------




“Marks” is defined in Section 7.1.
“Name” is defined in Section 7.1.
“NuStar Agreement” means that certain Pipeline Control Center Services Agreement
dated December 24, 2002 between Kaneb Pipe Line Operating Partnership, L.P., a
Delaware limited partnership, and Tesoro High Plains Pipeline Company, a
Delaware corporation.
“Offer” is defined in Section 2.3.
“Original Agreement” is defined in the recitals to this Agreement.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Tesoro Logistics LP dated as of April 26, 2011.
“Partnership Change of Control” means Tesoro ceases to Control the general
partner of the Partnership.
“Partnership Group” means the Partnership and any of its Subsidiaries, treated
as a single consolidated entity.
“Partnership Group Member” means any member of the Partnership Group.
“Partnership Security” is defined in the Partnership Agreement.
“Party” and “Parties” are defined in the introduction to this Agreement.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization association,
government agency or political subdivision thereof or other entity.
“Pipeline Rate Regulatory Agencies” means the applicable federal, state and
local governmental or regulatory agencies having jurisdiction over rates to be
charged for services provided with respect to the Assets contributed under a
Contribution Agreement.
“Proposed Transaction” is defined in Section 6.2(a).
“Prudent Industry Practice” means such practices, methods, acts, techniques, and
standards as are in effect at the time in question that are consistent with the
higher of (a) the standards generally followed by the United States pipeline,
terminalling and rail industries and (b) the standards applied or followed by
Tesoro or its Affiliates in the performance of similar tasks or projects, or by
the Partnership Group or its Affiliates in the performance of similar tasks or
projects.
“Registration Statement” means the Registration Statement on Form S-1 filed by
the Partnership with the United States Securities and Exchange Commission
(Registration No. 333-171525), as amended.
“Represented Employees” is defined in Section 8.1(a).






--------------------------------------------------------------------------------




“Retained Assets” means with respect to a particular Contribution Agreement, all
assets owned by any of the Tesoro Entities that were not directly or indirectly
conveyed, contributed or otherwise transferred to the Partnership Group pursuant
to that Contribution Agreement or the other documents referred to in that
Contribution Agreement, including, for the avoidance of doubt, all gathering
pipelines, transportation pipelines, storage tanks, trucks, truck racks,
terminal facilities, offices and related equipment, real estate and other
related assets, or portions thereof owned by any of the Tesoro Entities and
located in Hawaii; provided, however, that once any such assets have been
directly or indirectly conveyed, contributed or otherwise transferred to the
Partnership Group pursuant to any other Contribution Agreement or the other
documents referred to in any other Contribution Agreement, such assets shall not
be included in the definition of “Retained Assets” for purposes of the
first-referenced Contribution Agreement in this definition with respect to the
period on or after the Closing Date under that other Contribution Agreement.
“ROFO Asset Owner” means, with respect to a ROFO Asset, the applicable Tesoro
Entity set forth opposite such ROFO Asset on Schedule V to this Agreement.
“ROFO Assets” means the assets listed on Schedule V to this Agreement.
“ROFO Notice” is defined in Section 6.2(a).
“ROFO Period” is defined in Section 6.1(a).
“ROFO Response” is defined in Section 6.2(a).
“Second Deadline Date” means the applicable date for each Contribution Agreement
as set forth on Schedule VII to this Agreement.
“Schedules” means Schedules I through VII attached to this Agreement, as may be
amended and restated pursuant to Section 9.2.
“Subject Assets” is defined in Section 2.2(c).
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors,
managers or other governing body of such Person.






--------------------------------------------------------------------------------




“Tesoro Entities” means Tesoro and any Person Controlled, directly or
indirectly, by Tesoro other than the General Partner or a member of the
Partnership Group; and “Tesoro Entity” means any of the Tesoro Entities.
“Tesoro Indemnifying Parties” is defined in Section 3.1(a).
“Tesoro Indemnified Parties” is defined in Section 3.4.
“Third Deadline Date” means the applicable date for each Contribution Agreement
as set forth on Schedule VII to this Agreement.
“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.
ARTICLE II
BUSINESS OPPORTUNITIES
2.1    Restricted Activities. Except as permitted by Section 2.2, the General
Partner and each of the Tesoro Entities shall be prohibited from owning,
operating, engaging in, acquiring, or investing in any business that owns or
operates crude oil or refined products pipelines, terminals or storage
facilities in the United States.
2.2    Permitted Exceptions. Notwithstanding any provision of Section 2.1 to the
contrary, the Tesoro Entities may engage in the following activities under the
following circumstances:
(a)    the ownership and/or operation of any of the Retained Assets (including
replacements or expansions of the Retained Assets);
(b)    the acquisition, ownership or operation of any logistics asset,
including, without limitation, any crude oil or refined products pipeline,
terminal or storage facility, that is acquired or constructed by a Tesoro Entity
and that is (i) within, directly connected to, substantially dedicated to, or an
integral part of, any refinery owned, acquired or constructed by a Tesoro Entity
or (ii) acquired or constructed by a Tesoro Entity to replace an Asset of the
Partnership Group that no longer provides services to any Tesoro Entity due to
the occurrence of a force majeure event under a commercial contract between one
or more Tesoro Entities and one or more members of the Partnership Group that
prevents the Partnership Group from providing services under such commercial
contract;
(c)    the acquisition, ownership or operation of any asset or group of related
assets used in the activities described in Section 2.1 that are acquired or
constructed by a Tesoro Entity after April 26, 2011 (the “Subject Assets”) if:
(i)    the fair market value of the Subject Assets (as determined in good faith
by the Board of Directors, or other governing body, of the Tesoro Entity that
will own the Subject Assets) is less than $5 million at the time of such
acquisition by the Tesoro Entity or completion of construction, as the case may
be; or






--------------------------------------------------------------------------------




(ii)    in the case of an acquisition or the construction of Subject Assets with
a fair market value (as determined in good faith by the Board of Directors, or
other governing body, of the Tesoro Entity that will own the Subject Assets)
equal to or greater than $5 million at the time of such acquisition by a Tesoro
Entity or the completion of construction, as applicable, the Partnership has
been offered the opportunity to purchase the Subject Assets in accordance with
Section 2.3 and the Partnership has elected not to purchase the Subject Assets;
and
(d)    the ownership of equity interests in the General Partner and the
Partnership Group.
2.3    Procedures.
(a)    If a Tesoro Entity acquires or constructs Subject Assets as described in
Section 2.2(c)(ii), then not later than six months after the consummation of the
acquisition or the completion of construction by such Tesoro Entity of the
Subject Assets, as the case may be, the Tesoro Entity shall notify the General
Partner in writing of such acquisition or construction and offer the Partnership
Group the opportunity to purchase such Subject Assets in accordance with this
Section 2.3 (the “Offer”). The Offer shall set forth the terms relating to the
purchase of the Subject Assets and, if any Tesoro Entity desires to utilize the
Subject Assets, the Offer will also include the terms on which the Partnership
Group will provide services to the Tesoro Entity to enable the Tesoro Entity to
utilize the Subject Assets. As soon as practicable, but in any event within 60
days after receipt of the Offer, the General Partner shall notify the Tesoro
Entity in writing that either (i) the General Partner has elected not to cause a
Partnership Group Member to purchase the Subject Assets, in which event the
Tesoro Entity shall be forever free to continue to own or operate such Subject
Assets, or (ii) the General Partner has elected to cause a Partnership Group
Member to purchase the Subject Assets, in which event the procedures outlined in
the remainder of this Section 2.3 shall apply.
(b)    If the Tesoro Entity and the General Partner are able to agree on the
fair market value of the Subject Assets that are subject to the Offer and the
other terms of the Offer including, without limitation, the terms, if any, on
which the Partnership Group will provide services to the Tesoro Entity to enable
the Tesoro Entity to utilize the Subject Assets, within 60 days after receipt by
the General Partner of the Offer, a Partnership Group Member shall purchase the
Subject Assets for the agreed upon fair market value as soon as commercially
practicable after such agreement has been reached and, if applicable, enter into
an agreement with the Tesoro Entity to provide services in a manner consistent
with the Offer.
(c)    If the Tesoro Entity and the General Partner are unable to agree on the
fair market value of the Subject Assets that are subject to the Offer or the
other terms of the Offer including, if applicable, the terms on which the
Partnership Group will provide services to the Tesoro Entity to enable the
Tesoro Entity to utilize the Subject Assets, within 60 days after receipt by the
General Partner of the Offer, the Tesoro Entity and the General Partner will
engage a mutually agreed upon, nationally recognized investment banking firm to
determine the fair market value of the Subject Assets and any other terms on
which the Partnership Group and the Tesoro Entity are unable to agree. The
investment banking firm will determine the fair market value of the Subject
Assets and any other terms on which the Partnership Group and the






--------------------------------------------------------------------------------




Tesoro Entity are unable to agree within 30 days of its engagement and furnish
the Tesoro Entity and the General Partner its determination. The fees of the
investment banking firm will be split equally between the Tesoro Entity and the
Partnership Group. Once the investment banking firm has submitted its
determination of the fair market value of the Subject Assets and any other terms
on which the Partnership Group and the Tesoro Entity are unable to agree, the
General Partner will have the right, but not the obligation to cause a
Partnership Group Member to purchase the Subject Assets pursuant to the Offer,
as modified by the determination of the investment banking firm. If the General
Partner elects to cause a Partnership Group Member to purchase the Subject
Assets, then the Partnership Group Member shall purchase the Subject Assets
under the terms of the Offer, as modified by the determination of the investment
banking firm as soon as commercially practicable after such determination and,
if applicable, enter into an agreement with the Tesoro Entity to provide
services in a manner consistent with the Offer, as modified by the determination
of the investment banking firm.
2.4    Scope of Prohibition. Except as provided in this Article II and the
Partnership Agreement, each Tesoro Entity shall be free to engage in any
business activity, including those that may be in direct competition with any
Partnership Group Member.
2.5    Enforcement. The Tesoro Entities agree and acknowledge that the
Partnership Group does not have an adequate remedy at law for the breach by the
Tesoro Entities of the covenants and agreements set forth in this Article II,
and that any breach by the Tesoro Entities of the covenants and agreements set
forth in this Article II would result in irreparable injury to the Partnership
Group. The Tesoro Entities further agree and acknowledge that any Partnership
Group Member may, in addition to the other remedies which may be available to
the Partnership Group, file a suit in equity to enjoin the Tesoro Entities from
such breach, and consent to the issuance of injunctive relief under this
Agreement.
ARTICLE III
INDEMNIFICATION
3.1
Environmental Indemnification.

(a)    Subject to Section 3.2 and Section 3.7 and with respect to Assets
conveyed, contributed or otherwise transferred pursuant to a Contribution
Agreement, each of the Tesoro Entities set forth on Schedule VII attached to
this Agreement with respect to that Contribution Agreement (the “Tesoro
Indemnifying Parties”), severally and not jointly, shall indemnify, defend and
hold harmless the Partnership Group from and against any Losses suffered or
incurred by the Partnership Group, directly or indirectly, or as a result of any
claim by a third party, by reason of or arising out of:
(i)    any violation or correction of violation of Environmental Laws;
(ii)    any event, condition or environmental matter associated with or arising
from the ownership or operation of the Assets (including, without limitation,
the presence of Hazardous Substances on, under, about or migrating to or from
the Assets or the disposal or release of Hazardous Substances generated by
operation of the Assets at non-Asset locations) including, without limitation,
(A) the cost and expense of any investigation, assessment,






--------------------------------------------------------------------------------




evaluation, monitoring, containment, cleanup, repair, restoration, remediation,
or other corrective action required or necessary under Environmental Laws, (B)
the cost or expense of the preparation and implementation of any closure,
remedial, corrective action, or other plans required or necessary under
Environmental Laws, and (C) the cost and expense of any environmental or toxic
tort pre-trial, trial, or appellate legal or litigation support work;
(iii)    any event, condition or environmental matter or legal action pending as
of the Closing Date against the Tesoro Entities, a true and correct summary of
which with respect to Assets conveyed, contributed or otherwise transferred
pursuant to a particular Contribution Agreement is described on Schedule I to
this Agreement; and
(iv)    any event, condition or environmental matter associated with or arising
from the Retained Assets, whether occurring before or after the Closing Date;
provided, however, that with respect to any violation under Section 3.1(a)(i) or
any event, condition or environmental matter included under Section 3.1(a)(ii)
that is associated with the ownership or operation of the Assets conveyed,
contributed or otherwise transferred pursuant to a particular Contribution
Agreement, the Tesoro Indemnifying Parties will be obligated to indemnify the
Partnership Group only to the extent that such violation, event, condition or
environmental matter (x) occurred before the Closing Date for that Contribution
Agreement under then-applicable Environmental Laws and (y)(i) such violation,
event, condition or environmental matter is set forth on Schedule II to this
Agreement or (ii) Tesoro is notified in writing of such violation, event,
condition or environmental matter prior to the applicable Identification
Deadline (Sections 3.1(a)(i) through (iv) collectively, with respect to that
Contribution Agreement being “Covered Environmental Losses”).
(b)    The Partnership Group shall indemnify, defend and hold harmless the
Tesoro Entities from and against any Losses suffered or incurred by the Tesoro
Entities, directly or indirectly, or as a result of any claim by a third party,
by reason of or arising out of:
(i)    any violation or correction of violation of Environmental Laws associated
with or arising from the ownership or operation of the Assets; and
(ii)    any event, condition or environmental matter associated with or arising
from the ownership or operation of the Assets (including, but not limited to,
the presence of Hazardous Substances on, under, about or migrating to or from
the Assets or the disposal or release of Hazardous Substances generated by
operation of the Assets at non-Asset locations) including, without limitation,
(A) the cost and expense of any investigation, assessment, evaluation,
monitoring, containment, cleanup, repair, restoration, remediation, or other
corrective action required or necessary under Environmental Laws, (B) the cost
or expense of the preparation and implementation of any closure, remedial,
corrective action, or other plans required or necessary under Environmental
Laws, and (C) the cost and expense for any environmental or toxic tort
pre-trial, trial, or appellate legal or litigation support work;
and regardless of whether such violation under Section 3.1(b)(i) or such event,
condition or environmental matter included under Section 3.1(b)(ii) occurred
before or after the Closing Date, in each case, to the extent that any of the
foregoing are not Covered Environmental Losses for






--------------------------------------------------------------------------------




which the Partnership Group is entitled to indemnification from the Tesoro
Indemnifying Parties under this Article III without giving effect to the Annual
Environmental Deductible.
3.2    Right of Way Indemnification. Subject to Section 3.7 and any applicable
limitations set forth in Schedule VII with respect to Assets conveyed,
contributed or otherwise transferred pursuant to a particular Contribution
Agreement, and with respect to Assets conveyed, contributed or otherwise
transferred pursuant to a particular Contribution Agreement, each of the Tesoro
Indemnifying Parties, severally and not jointly, shall indemnify, defend and
hold harmless the Partnership Group from and against any Losses suffered or
incurred by the Partnership Group by reason of or arising out of (a) the failure
of the applicable Partnership Group Member (or other party specified on Schedule
VII) to be the owner of such valid and indefeasible easement rights or fee
ownership or leasehold interests in and to the lands on which any crude oil or
refined products pipeline or related pump station, wharf, storage tank,
terminal, rail tracks or truck rack or any related facility or equipment
conveyed or contributed to the applicable Partnership Group Member on the
applicable Closing Date is located as of the Closing Date, and such failure
renders the Partnership Group liable to a third party or unable to use or
operate the Assets in substantially the same manner that the Assets were used
and operated by the applicable Tesoro Entity immediately prior to the Closing
Date; (b) the failure of the applicable Partnership Group Member to have the
consents, licenses and permits necessary to allow any such pipeline referred to
in clause (a) of this Section 3.2 to cross the roads, waterways, railroads and
other areas upon which any such pipeline is located as of the Closing Date, and
such failure renders the Partnership Group liable to a third party or unable to
use or operate the Assets in substantially the same manner that the Assets were
used and operated by the applicable Tesoro Entity immediately prior to the
Closing Date; and (c) the cost of curing any condition set forth in clause (a)
or (b) of this Section 3.2 that does not allow any Asset to be operated in
accordance with Prudent Industry Practice, in each case to the extent that
Tesoro is notified in writing of any of the foregoing prior to the
Identification Deadline.
3.3    Pipeline Control Center Services Indemnification and Related Matters.
With respect to the Assets contributed pursuant to the “Initial Contribution
Agreement” set forth on Schedule VII, Tesoro Refining and Marketing shall
indemnify, defend and hold harmless the Partnership Group from and against any
Losses suffered or incurred by the Partnership Group during the period
commencing on the Closing Date and ending on April 26, 2016, in excess of
$15,000 per month as a result of (a) the non-renewal or failure to extend the
terms of the NuStar Agreement beyond December 31, 2012, (b) an increase in the
service fee described in Section 2.1 of the NuStar Agreement or (c) the cost and
expense of any third-party service provider or operator or any Tesoro Entity
providing control and monitoring functions (including, but not limited to
pipeline scheduling, leak detection, reconciliation of oil transfer tickets,
data reporting, customer support, SCADA systems support, satellite
communication, compliance and regulatory services, general technical support and
operations, maintenance and emergency response manuals) on or for the High
Plains pipeline system, provided, however, that Tesoro Refining and Marketing
shall not be required to indemnify, defend and hold harmless the Partnership
Group from and against any Losses suffered or incurred by the Partnership Group
pursuant to this Section 3.3 in excess of $2,500,000. At any time before April
26, 2016, the Partnership Group may request in writing that Tesoro Refining and
Marketing construct a control room that is adequate to enable the Partnership
Group to control and monitor the High Plains pipeline system in accordance with
Prudent Industry Practice for the sole purposes of providing such services. In






--------------------------------------------------------------------------------




the event of such request, Tesoro Refining and Marketing shall, within 30 days
of receipt of such request, notify the Partnership Group of (i) its intent to,
and shall use commercially reasonable efforts to, promptly construct or (ii) its
intent to, and shall, bear the cost of constructing, a control room, subject to
a maximum amount of $2,500,000 less any amounts previously paid to the
Partnership Group under this Section 3.3.
3.4    Represented Employees. With respect to Assets conveyed, contributed or
otherwise transferred pursuant to a particular Contribution Agreement, and if
applicable, the General Partner shall indemnify, defend and hold harmless each
of the Tesoro Entities set forth on Schedule VII attached to this Agreement with
respect to that Contribution Agreement (the “Tesoro Indemnified Parties”) from
and against any Losses suffered or incurred by the Tesoro Indemnified Parties by
reason of or arising out of the transfer of the Represented Employees to the
General Partner pursuant to Section 8.1 and the employment of the Represented
Employees by the General Partner, including any Losses suffered or incurred
resulting from actions taken, or liabilities incurred by the Tesoro Indemnified
Parties with respect to the Represented Employees in connection with applicable
collective bargaining agreements covering such Represented Employees.
3.5
Additional Indemnification.

(a)    In addition to and not in limitation of the indemnification provided
under Sections 3.1(a), 3.2, and 3.3 and with respect to a respective
Contribution Agreement, each of the Tesoro Indemnifying Parties, severally and
not jointly, shall indemnify, defend, and hold harmless the Partnership Group
from and against any Losses suffered or incurred by the Partnership Group by
reason of or arising out of (i) events and conditions associated with the
ownership or operation of the Assets and occurring before the applicable Closing
Date (other than Covered Environmental Losses, which are provided for under
Sections 3.1, and those Losses provided for under Section 3.2) to the extent
that Tesoro is notified in writing of any of the foregoing prior to the Third
Deadline Date, (ii) any pending (as of the applicable Closing Date) legal
actions against the Tesoro Entities set forth on Schedule III to this Agreement,
(iii) events and conditions associated with the Retained Assets and whether
occurring before or after the Closing Date, (iv) the failure to obtain any
necessary consent from the Pipeline Rate Regulatory Agencies, if applicable, and
(v) all federal, state and local income tax liabilities attributable to the
ownership or operation of the Assets prior to the Closing Date, including under
Treasury Regulation Section 1.1502-6 (or any similar provision of state or local
law), and any such income tax liabilities of the Tesoro Entities that may result
from the consummation of the formation transactions for the Partnership Group
and the General Partner occurring on or prior to the Closing Date.
(b)    In addition to and not in limitation of the indemnification provided
under Section 3.1(b) or 3.4 or the Partnership Agreement, the Partnership Group
shall indemnify, defend, and hold harmless the Tesoro Entities from and against
any Losses suffered or incurred by the Tesoro Entities by reason of or arising
out of events and conditions associated with the ownership or operation of the
Assets and occurring after the Closing Date (other than Covered Environmental
Losses which are provided for under Section 3.1), unless such indemnification
would not be permitted under the Partnership Agreement by reason of one of the
provisos contained in Section 7.7(a) of the Partnership Agreement.






--------------------------------------------------------------------------------




3.6
Indemnification Procedures.

(a)    The Indemnified Party agrees that within a reasonable period of time
after it becomes aware of facts giving rise to a claim for indemnification under
this Article III, it will provide notice thereof in writing to the Indemnifying
Party, specifying the nature of and specific basis for such claim.
(b)    The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
III, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such claim
or any matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
unless it includes a full release of the Indemnified Party from such claim.
(c)    The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of any claims covered by the indemnification under this
Article III, including, without limitation, the prompt furnishing to the
Indemnifying Party of any correspondence or other notice relating thereto that
the Indemnified Party may receive, permitting the name of the Indemnified Party
to be utilized in connection with such defense, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense, the making
available to the Indemnifying Party of any employees of the Indemnified Party
and the granting to the Indemnifying Party of reasonable access rights to the
properties and facilities of the Indemnified Party; provided, however, that in
connection therewith the Indemnifying Party agrees to use reasonable efforts to
minimize the impact thereof on the operations of the Indemnified Party and
further agrees to maintain the confidentiality of all files, records, and other
information furnished by the Indemnified Party pursuant to this Section 3.6. In
no event shall the obligation of the Indemnified Party to cooperate with the
Indemnifying Party as set forth in the immediately preceding sentence be
construed as imposing upon the Indemnified Party an obligation to hire and pay
for counsel in connection with the defense of any claims covered by the
indemnification set forth in this Article III; provided, however, that the
Indemnified Party may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense. The Indemnifying Party agrees to
keep any such counsel hired by the Indemnified Party informed as to the status
of any such defense, but the Indemnifying Party shall have the right to retain
sole control over such defense.
(d)    In determining the amount of any Losses for which the Indemnified Party
is entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Indemnified Party, and such correlative insurance benefit shall be net of any
incremental insurance premium that becomes due and payable by the Indemnified
Party as a result of such claim and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons.






--------------------------------------------------------------------------------




3.7
Limitations Regarding Indemnification.     

(a)    The Tesoro Indemnifying Parties shall not, in any calendar year, be
obligated to indemnify, defend and hold harmless the Partnership Group for a
Covered Environmental Loss under Section 3.1(a)(ii) until such time as the
aggregate amount of all Covered Environmental Losses in such calendar year
exceeds the amount listed on Schedule VIII under “Annual Environmental
Deductible” (the “Annual Environmental Deductible”), at which time the Tesoro
Indemnifying Parties shall be obligated to indemnify the Partnership Group for
the amount of Covered Environmental Losses under Section 3.1(a)(ii) that are in
excess of the Annual Environmental Deductible that are incurred by the
Partnership Group in such calendar year. The Tesoro Indemnifying Parties shall
not, in any calendar year, be obligated to indemnify, defend and hold harmless
the Partnership Group for any individual Loss under Section 3.2 until such time
as the aggregate amount of all Losses under Section 3.2 that are in such
calendar year exceeds the amount listed on Schedule VIII under “Annual ROW
Deductible” (the “Annual ROW Deductible”), at which time the Tesoro Indemnifying
Parties shall be obligated to indemnify the Partnership Group for all Losses
under Section 3.2 in excess of the Annual ROW Deductible that are incurred by
the Partnership Group in such calendar year.
(b)    With respect to Sections 3.1, 3.2 and 3.5(a), each of the Tesoro
Indemnifying Parties shall only be required to indemnify the Partnership Group
for Covered Environmental Losses under Section 3.1, Losses under Section 3.2 or
Losses under Section 3.5(a) incurred in connection with or related to Assets
conveyed, contributed or otherwise transferred to the Partnership Group by such
Tesoro Indemnifying Party .
(c)    For the avoidance of doubt, there is no monetary cap on the amount of
indemnity coverage provided by any Indemnifying Party under this Article III.
(d)    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.
3.8
The Parties agree to the special indemnification provisions set forth on
Schedule IX.

ARTICLE IV
CORPORATE SERVICES
4.1
General.

(a)    Tesoro agrees to provide, and agrees to cause its Affiliates to provide,
on behalf of the General Partner, for the Partnership Group’s benefit all of the
centralized corporate services that Tesoro and its Affiliates have traditionally
provided in connection with the Assets including, without limitation, the
general and administrative services listed on Schedule IV to this Agreement. As
consideration for such services, the Partnership will pay Tesoro an
administrative fee (the “Administrative Fee”) of $2.5 million per year, payable
in equal monthly installments on or before the tenth business day of each month,
commencing in the first month






--------------------------------------------------------------------------------




following the Closing Date. The Administrative Fee for the 2011 fiscal year will
be prorated based on the number of days from the Closing Date to December 31,
2011. Tesoro may increase or decrease the Administrative Fee on each April 26 of
each subsequent year, commencing on April 26, 2013, by a percentage equal to the
change in the Consumer Price Index — All Urban Consumers, U.S. City Average, Not
Seasonally Adjusted over the previous 12 calendar months or to reflect any
increase in the cost of providing centralized corporate services to the
Partnership Group due to changes in any law, rule or regulation applicable to
Tesoro or the Partnership Group, including any interpretation of such laws,
rules or regulations.
(b)    At the end of each calendar year, the Partnership will have the right to
submit to Tesoro a proposal to reduce the amount of the Administrative Fee for
that year if the Partnership believes, in good faith, that the centralized
corporate services performed by Tesoro and its Affiliates for the benefit of the
Partnership Group for the year in question do not justify payment of the full
Administrative Fee for that year. If the Partnership submits such a proposal to
Tesoro, Tesoro agrees that it will negotiate in good faith with the Partnership
to determine if the Administrative Fee for that year should be reduced and, if
so, the amount of such reduction. If the Parties agree that the Administrative
Fee for that year should be reduced, then Tesoro shall promptly pay to the
Partnership the amount of any reduction for that year.
(c)    The Partnership Group shall reimburse Tesoro for all other direct or
allocated costs and expenses incurred by Tesoro and its Affiliates on behalf of
the Partnership Group, including, but not limited to the following; provided,
however, that the costs and expenses described in subsections (i) through (vi)
below shall not apply with respect to employees of the General Partner, Tesoro
or its Affiliates that are providing the services listed on Schedule IV:
(i)    salaries of employees of the General Partner, Tesoro or its Affiliates,
to the extent, but only to the extent, such employees perform services for the
Partnership Group, provided that for employees that do not devote all of their
business time to the Partnership Group, such expenses shall be based on the
annual weighted average of time spent and number of employees devoting services
to the Partnership Group;
(ii)    except as otherwise provided in Section 4.1(c)(vi) below, the cost of
employee benefits relating to employees of the General Partner, Tesoro or its
Affiliates, including 401(k), pension, bonuses and health insurance benefits
(but excluding Tesoro stock-based compensation expense), to the extent, but only
to the extent, such employees perform services for the Partnership Group,
provided that for employees that do not devote all of their business time to the
Partnership Group, such expenses shall be based on the annual weighted average
of time spent and number of employees devoting their services to the Partnership
Group
(iii)    any expenses incurred or payments made by Tesoro or its Affiliates for
insurance coverage with respect to the Assets or the business of the Partnership
Group;
(iv)    all expenses and expenditures incurred by Tesoro or its Affiliates as a
result of the Partnership becoming and continuing as a publicly traded entity,
including, but not limited to, costs associated with annual and quarterly
reports, independent auditor fees,






--------------------------------------------------------------------------------




partnership governance and compliance, registrar and transfer agent fees, tax
return and Schedule K-1 preparation and distribution, legal fees and independent
director compensation;
(v)    all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the services provided by Tesoro and
its Affiliates to the Partnership Group pursuant to Section 4.1(a);
(vi)    any severance or similar amounts (“Severance Amounts”) due to the
President of the General Partner or the Vice President, Operations of the
General Partner in the event of a Change of Control (or similar term, in each
case as defined in the applicable management stability agreement) of Tesoro
under the terms of their respective management stability agreements with Tesoro,
provided that such reimbursement shall be based on the percentage of time spent
by such employee on the business of the Partnership Group during the last
completed payroll period immediately preceding the date of such Change of
Control. Notwithstanding anything in this Agreement to the contrary, in no event
will the Partnership Group reimburse Tesoro for, or otherwise in any way be
responsible for, (A) any Severance Amounts due to any employee of the General
Partner, Tesoro or its Affiliates (other than the President of the General
Partner or the Vice President, Operations of the General Partner) in the event
of a Change of Control (or similar term, in each case as defined in the
applicable Employment Agreement) of Tesoro, or (B) any Tesoro stock-based
compensation expense related to accelerated vesting of Tesoro equity awards. For
the purposes of this Section 4.1(c)(vi), the term “Employment Agreement” shall
include any employment agreement, management stability agreement or similar
agreement between Tesoro and any employee of the General Partner, Tesoro or its
Affiliates; and
(vii)    any other expenses listed on Schedule IV and identified as applicable
to this clause (vii).
Such reimbursements shall be made on or before the tenth business day of the
month following the month such costs and expenses are incurred, other than
reimbursements solely related to bonuses for employees of the General Partner,
which shall be reimbursed on or prior to the last business day of the month that
such bonuses are paid. For the avoidance of doubt, the costs and expenses set
forth in Section 4.1(c) shall be paid by the Partnership Group in addition to,
and not as a part of or included in, the Administrative Fee.
ARTICLE V
CAPITAL AND OTHER EXPENDITURES
5.1    Reimbursement of Maintenance Capital and Other Expenditures. Tesoro
Refining and Marketing will either reimburse the Partnership or reimburse the
General Partner and the General Partner will reimburse the Partnership, as
applicable, on a dollar-for-dollar basis, without duplication, for each of the
following:
(a)    during the period commencing on April 26, 2011 and ending on the Second
Deadline Date, expenses incurred by the Partnership Group solely in order to
comply with vapor recovery or combustion and spill containment requirements
associated with the Assets;






--------------------------------------------------------------------------------




(b)    expenses incurred by the Partnership Group for repairs and maintenance to
storage tanks included as part of the Assets and expenses that are made solely
in order to comply with current minimum standards under (i) the U.S. Department
of Transportation’s Pipeline Integrity Management Rule 49 CFR 195.452 and (ii)
American Petroleum Institute (API) Standard 653 for Aboveground Storage Tanks,
but only if and to the extent that such repairs and maintenance are identified
before, during or as a result of the first scheduled API 653 inspections that
occur after the Closing Date (and this clause (b) shall apply only to the
Initial Contribution Agreement, the Amorco Contribution Agreement and the Long
Beach Contribution Agreement, all listed on Schedule VII); and
(c)    those certain capital and expense projects related to the Assets and
described on Schedule VI to this Agreement.
ARTICLE VI
RIGHT OF FIRST OFFER
6.1
Right of First Offer to Purchase Certain Assets retained by Tesoro Entities.

(a)    Each ROFO Asset Owner hereby grants to the Partnership Group a right of
first offer until April 26, 2021 (the “ROFO Period”) on any ROFO Asset set forth
next to such ROFO Asset Owner’s name on Schedule V to this Agreement to the
extent that such ROFO Asset Owner proposes to Transfer any ROFO Asset (other
than to an Affiliate who agrees in writing that such ROFO Asset remains subject
to the provisions of this Article VI and such Affiliate assumes the obligations
under this Article VI with respect to such ROFO Asset) or enter into any
agreement to do any of the foregoing during the ROFO Period.
(b)    The Parties acknowledge that any Transfer of ROFO Assets pursuant to the
Partnership Group’s right of first offer is subject to the terms of all existing
agreements with respect to the ROFO Assets; provided, however, that Tesoro
represents and warrants that, to its knowledge after reasonable investigation,
there are no terms in such agreements that would materially impair the rights
granted to the Partnership Group pursuant to this Article VI with respect to any
ROFO Asset.
6.2
Procedures.

(a)    In the event a ROFO Asset Owner proposes to Transfer any applicable ROFO
Asset (other than to an Affiliate) during the ROFO Period (a “Proposed
Transaction”), such ROFO Asset Owner shall, prior to entering into any such
Proposed Transaction, first give notice in writing to the Partnership Group (the
“ROFO Notice”) of its intention to enter into such Proposed Transaction. The
ROFO Notice shall include any material terms, conditions and details as would be
necessary for a Partnership Group Member to make a responsive offer to enter
into the Proposed Transaction with the applicable ROFO Asset Owner, which terms,
conditions and details shall at a minimum include any terms, condition or
details that such ROFO Asset Owner would propose to provide to non-Affiliates in
connection with the Proposed Transaction. The Partnership Group shall have 60
days following receipt of the ROFO Notice to propose an offer to enter into the
Proposed Transaction with such ROFO Asset Owner (the “ROFO Response”). The ROFO
Response shall set forth the terms and conditions (including,






--------------------------------------------------------------------------------




without limitation, the purchase price the applicable Partnership Group Member
proposes to pay for the ROFO Asset and the other terms of the purchase
including, if requested by a Tesoro Entity, the terms on which the Partnership
Group Member will provide services to the Tesoro Entity to enable the Tesoro
Entity to utilize the applicable ROFO Asset) pursuant to which the Partnership
Group would be willing to enter into a binding agreement for the Proposed
Transaction. The decision to issue the ROFO Response and the terms of the ROFO
Response shall be subject to approval by the Conflicts Committee. If no ROFO
Response is delivered by the Partnership Group within such 60-day period, then
the Partnership Group shall be deemed to have waived its right of first offer
with respect to such ROFO Asset.
(b)    Unless the ROFO Response is rejected pursuant to written notice delivered
by the applicable ROFO Asset Owner to the applicable Partnership Group Member
within 60 days of the delivery of the ROFO Response, such ROFO Response shall be
deemed to have been accepted by the applicable ROFO Asset Owner and such ROFO
Asset Owner shall enter into an agreement with the applicable Partnership Group
Member providing for the consummation of the Proposed Transaction upon the terms
set forth in the ROFO Response and, if applicable, the Partnership Group Member
will enter into an agreement with the Tesoro Entity setting forth the terms on
which the Partnership Group Member will provide services to the Tesoro Entity to
enable the Tesoro Entity to utilize the ROFO Asset. Unless otherwise agreed
between the applicable Tesoro Entity and Partnership Group Member, the terms of
the purchase and sale agreement will include the following:
(i)    the Partnership Group Member will deliver the agreed purchase price (in
cash, Partnership Securities, an interest-bearing promissory note, or any
combination thereof);
(ii)    the applicable ROFO Asset Owner will represent that it has title to the
ROFO Assets that is sufficient to operate the ROFO Assets in accordance with
their intended and historical use, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
applicable ROFO Asset, plus any other such matters as the Partnership Group
Member may approve. If the Partnership Group Member desires to obtain any title
insurance with respect to the ROFO Asset, the full cost and expense of obtaining
the same (including but not limited to the cost of title examination, document
duplication and policy premium) shall be borne by the Partnership Group Member;
(iii)    the applicable ROFO Asset Owner will grant to the Partnership Group
Member the right, exercisable at the Partnership Group Member’s risk and expense
prior to the delivery of the ROFO Response, to make such surveys, tests and
inspections of the ROFO Asset as the Partnership Group Member may deem
desirable, so long as such surveys, tests or inspections do not damage the ROFO
Asset or interfere with the activities of the applicable ROFO Asset Owner;
(iv)    the closing date for the purchase of the ROFO Asset shall occur no later
than 180 days following receipt by ROFO Asset Owner of the ROFO Response
pursuant to Section 6.2(a);






--------------------------------------------------------------------------------




(v)    the applicable ROFO Asset Owner and Partnership Group Member shall use
commercially reasonable efforts to do or cause to be done all things that may be
reasonably necessary or advisable to effectuate the consummation of any
transactions contemplated by this Section 6.2(b), including causing its
respective Affiliates to execute, deliver and perform all documents, notices,
amendments, certificates, instruments and consents required in connection
therewith; and
(vi)    neither the applicable ROFO Asset Owner nor the applicable Partnership
Group Member shall have any obligation to sell or buy the applicable ROFO Asset
if any of the consents referred to in Section 6.1(b)(v) has not been obtained.
(c)    If the Partnership Group has not timely delivered a ROFO Response as
specified above with respect to a Proposed Transaction that is subject to a ROFO
Notice, the applicable ROFO Asset Owner shall be free to enter into a Proposed
Transaction with any third party on terms and conditions no more favorable to
such third party than those set forth in the ROFO Notice. If a ROFO Response
with respect to any Proposed Transaction is rejected by the applicable ROFO
Asset Owner, such ROFO Asset Owner shall be free to enter into a Proposed
Transaction with any third party (i) on terms and conditions (excluding those
relating to price) that are not more favorable in the aggregate to such third
party than those proposed in respect of the Partnership Group in the ROFO
Response and (ii) at a price equal to no less than 100% of the price offered by
the applicable Partnership Group Member in the ROFO Response to such ROFO Asset
Owner.
ARTICLE VII
LICENSE OF NAME AND MARK
7.1    Grant of License. Upon the terms and conditions set forth in this Article
VII, Tesoro hereby grants and conveys to each of the entities currently or
hereafter comprising a part of the Partnership Group a nontransferable,
nonexclusive, royalty-free right and license (“License”) to use the name
“Tesoro” (the “Name”) and any other trademarks owned by Tesoro which contain the
Name (collectively, the “Marks”).
7.2    Ownership and Quality. The Partnership agrees that ownership of the Name
and the Marks and the goodwill relating thereto shall remain vested in Tesoro
both during the term of this License and thereafter, and the Partnership further
agrees, and agrees to cause the other members of the Partnership Group, never to
challenge, contest or question the validity of Tesoro’s ownership of the Name
and Marks or any registration thereto by Tesoro. In connection with the use of
the Name and the Mark, the Partnership and any other member of the Partnership
Group shall not in any manner represent that they have any ownership in the Name
and the Marks or registration thereof except as set forth herein, and the
Partnership, on behalf of itself and the other members of the Partnership Group,
acknowledge that the use of the Name and the Marks shall not create any right,
title or interest in or to the Name and the Mark, and all use of the Name and
the Marks by the Partnership or any other member of the Partnership Group, shall
inure to the benefit of Tesoro. The Partnership agrees, and agrees to cause the
other members of the Partnership Group, to use the Name and Marks in accordance
with such quality standards established by Tesoro and communicated to the
Partnership from time to time, it being understood that the products and
services offered by the members of the Partnership Group






--------------------------------------------------------------------------------




immediately before the Closing Date are of a quality that is acceptable to
Tesoro and justifies the License.
7.3    Termination. The License shall terminate upon a termination of this
Agreement pursuant to Section 9.4.
ARTICLE VIII
REPRESENTED EMPLOYEES; VEHICLE LEASES
8.1    Transfer of Represented Employees. The Parties acknowledge and agree that
certain Tesoro Refining and Marketing employees then covered by collective
bargaining agreements with Tesoro Refining and Marketing existing as of a
Closing Date (the “Represented Employees”) have been or will be transferred to
and shall become employees of the General Partner on or before the end of the
fiscal year in which that Closing Date occurred. The Parties agree to cooperate
and shall take all action necessary to effectuate such transfer and shall comply
with the terms of the applicable collective bargaining agreements with respect
to the Represented Employees.
8.2    Vehicle Leases. The Parties acknowledge and agree that the members of the
Partnership Group shall have the right to use any vehicles leased by the General
Partner for use in the operation of the Partnership Group’s business.
ARTICLE IX
MISCELLANEOUS
9.1    Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in San Antonio, Texas.
9.2    Notice. All notices or requests or consents provided for by, or permitted
to be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by facsimile to such Party. Notice given
by personal delivery or mail shall be effective upon actual receipt. Notice
given by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 9.2.
If to the Tesoro Entities:


Tesoro Corporation
19100 Ridgewood Parkway
San Antonio, Texas 78259-1828
Attn: Charles S. Parrish






--------------------------------------------------------------------------------




Facsimile: (210) 745-4494


If to the Partnership Group:


Tesoro Logistics LP
c/o Tesoro Logistics GP, LLC, its General Partner
19100 Ridgewood Parkway
San Antonio, Texas 78259-1828
Attn: Charles S. Parrish
Facsimile: (210) 745-4494


9.3    Entire Agreement. This Agreement together with the Schedules attached
hereto (which are incorporated herein by reference) constitute the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.
9.4    Termination of Agreement. This Agreement, other than the provisions set
forth in Article III hereof, may be terminated by Tesoro or the Partnership upon
a Partnership Change of Control. For the avoidance of doubt, the Parties’
indemnification obligations under Article III shall survive the termination of
this Agreement in accordance with their respective terms.
9.5    Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.
9.6    Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto; provided, however, that the Partnership may make a collateral assignment
of this Agreement solely to secure working capital financing for the
Partnership.
9.7    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission or in portable document format (.pdf) shall
be effective as delivery of a manually executed counterpart hereof.
9.8    Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
9.9    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.






--------------------------------------------------------------------------------




9.10    Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.
9.11    Amendment and Restatement. This Agreement amends and restates the
Original Agreement in its entirety and the Parties agree that the terms and
provisions of this Agreement replace the terms and provisions of the Original
Agreement, which is no longer in force, as of the date hereof.
9.12    Amendment of Schedules. The Parties may amend and restate the Schedules
at any time without otherwise amending or restating this Agreement by the
execution by all of the Parties of a cover page to the amended Schedules in the
form attached hereto as Exhibit A. Such amended and restated Schedules shall
replace the prior Schedules as of the date of execution of the cover page and
shall be incorporated by reference into this Agreement for all purposes.










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.
TESORO CORPORATION


By:
/s/ Daniel R. Romasko                        

Daniel R. Romasko
Executive Vice President, Operations






TESORO REFINING AND MARKETING COMPANY


By:
/s/ Daniel R. Romasko                        

Daniel R. Romasko
Executive Vice President, Operations






TESORO COMPANIES, INC.


By:
/s/ Daniel R. Romasko                        

Daniel R. Romasko
Executive Vice President, Operations






TESORO ALASKA COMPANY


By:
/s/ Daniel R. Romasko                        

Daniel R. Romasko
Executive Vice President, Operations









[Signature page to Second Amended and Restated Omnibus Agreement]





--------------------------------------------------------------------------------




TESORO LOGISTICS LP


By:
Tesoro Logistics GP, LLC,

its general partner




By:
/s/ Phillip M. Anderson                        

Phillip M. Anderson
President






TESORO LOGISTICS GP, LLC




By:
/s/ Phillip M. Anderson                        

Phillip M. Anderson
President



[Signature page to Second Amended and Restated Omnibus Agreement]





--------------------------------------------------------------------------------




EXHIBIT A
FORM OF COVER PAGE FOR
AMENDMENT AND RESTATEMENT OF SCHEDULES
TO SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT


A Second Amended and Restated Omnibus Agreement was executed as of November __,
2012 (the “Second Amended and Restated Omnibus Agreement”), among Tesoro
Corporation, on behalf of itself and the other Tesoro Entities, Tesoro Refining
and Marketing Company, Tesoro Companies, Inc., Tesoro Alaska Company, Tesoro
Logistics LP and Tesoro Logistics GP, LLC. Capitalized terms not otherwise
defined in this document shall have the terms set forth in the Second Amended
and Restated Omnibus Agreement.
The Parties agree that the Schedules are hereby amended and restated in their
entirety as of the date hereof to be as attached hereto. Pursuant to Section
9.12 of the Second Amended and Restated Omnibus Agreement, such amended and
restated Schedules shall replace the prior Schedules as of the date hereof and
shall be incorporated by reference into the Second Amended and Restated Omnibus
Agreement for all purposes.
Executed as of _______________, 20___.
 
TESORO CORPORATION
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

 
TESORO REFINING AND MARKETING COMPANY
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

 
TESORO COMPANIES, INC.
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

 
TESORO ALASKA COMPANY
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 


[Signature page to Schedules to Second Amended and Restated Omnibus Agreement]



--------------------------------------------------------------------------------




 
TESORO LOGISTICS LP
 
 
 
 
 
 
By:
Tesoro Logistics GP, LLC,
 
 
 
its general partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 





 
TESORO LOGISTICS GP, LLC
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 




[Signature page to Schedules to Second Amended and Restated Omnibus Agreement]





--------------------------------------------------------------------------------




Schedule I
Pending Environmental Litigation


For Initial Contribution Agreement listed on Schedule VII:
None.


For Amorco Contribution Agreement listed on Schedule VII:
None.


For Long Beach Contribution Agreement listed on Schedule VII:
The soil and groundwater on the southern central portion of the site near the 24
inch crude oil line have been impacted with hydrocarbons from a release from the
line first observed in September 2011. The California Regional Water Quality
Control Board issued an Investigative Order dated September 30, 2011 and to date
all requirements of the order have been met. Additional investigative or
remedial activities may be required.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:
None.














--------------------------------------------------------------------------------




Schedule II
Environmental Matters
For Initial Contribution Agreement set forth on Schedule VII:
1. Anchorage #1 Terminal soil and groundwater have been impacted by gasoline and
diesel releases from previously buried pipelines. The site is considered
characterized and is currently undergoing removal of product from the water
table, groundwater treatment, and long-term monitoring.
2. Anchorage #2 Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. The site is
considered characterized and is currently undergoing groundwater monitoring and
treatment. Off-site groundwater investigations are scheduled for 2012.
3. Stockton Terminal soil and groundwater have been impacted by gasoline and
diesel releases from pipelines and/or product storage tanks. The site is
considered substantially characterized and is undergoing groundwater treatment
and groundwater monitoring. Off-site groundwater impacts are commingled with
neighboring petroleum storage terminals.
4. Burley Terminal groundwater was impacted by gasoline releases occurring prior
to Tesoro’s purchase of the facility. Groundwater impacts were commingled with
neighboring petroleum storage terminals. Hydrocarbon concentrations in
groundwater samples do not exceed previously established target levels for
groundwater and surface water protection. Regulatory closure is pending.
5. Wilmington Sales Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. Groundwater
investigation and monitoring is on-going. Tesoro is indemnified by the previous
owner for Investigation and remediation obligations.
6. Salt Lake City Terminal soil and groundwater have been impacted by gasoline
and diesel releases from pipelines and/or product storage tanks occurring prior
to Tesoro’s purchase of the facility. The site is considered characterized and
is currently undergoing removal of product from the water table and long-term
monitoring. There are no known soil or groundwater impacts at the Northwest
Crude Oil tank farm.
7. The Stockton Terminal emits volatile organic compounds (VOCs) below “major
source” emission criteria. In 2010, the San Joaquin Air Quality Management
District announced it is reducing its major source threshold. When the Stockton
Terminal expands its operations or increases throughput, the potential to emit
VOC will increase and the Stockton terminal will become subject to regulation as
a major source. This will require a Title V Air Operating Permit. In addition,
the Stockton facility will be required to install an automated continuous
emission monitor at a cost of approximately $75,000.










--------------------------------------------------------------------------------




Schedule II
Environmental Matters
(continued)
For Amorco Contribution Agreement set forth on Schedule VII:


1.     The soil and groundwater on the site of the Tankage, as defined in the
Amorco Contribution Agreement, have been impacted by methyl tertiary butyl ether
releases from previously buried pipelines. The site is considered characterized
and is currently undergoing removal of methyl tertiary butyl ether from the
water table, groundwater treatment, and long-term monitoring.
2.     Any environmental violation or contamination due to SHPL, as defined in
the Amorco Contribution Agreement, being underground prior to the Closing Date.




For Long Beach Contribution Agreement listed on Schedule VII:


1.     Any environmental violation or contamination, as defined in the Long
Beach Contribution Agreement, prior to the Closing Date.
2.     Any anomalies in the Pipeline System that require repair as discovered by
the first internal line inspection of any portion of the Pipeline System for
which TRMC is notified in writing prior to the First Deadline Date.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:
None.








--------------------------------------------------------------------------------




Schedule III
Pending Litigation
For Initial Contribution Agreement listed on Schedule VII:
None.


For Amorco Contribution Agreement listed on Schedule VII:
None.


For Long Beach Contribution Agreement listed on Schedule VII:
None.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:
None.








--------------------------------------------------------------------------------




Schedule IV
Section 4.1(a): General and Administrative Services
(1)
Executive management services of Tesoro employees who devote less than 50% of
their business time to the business and affairs of the Partnership, including
stock based compensation expense

(2)
Financial and administrative services (including, but not limited to, treasury
and accounting)

(3)
Information technology services

(4)
Legal services

(5)
Health, safety and environmental services

(6)
Human resources services

(7)
Insurance coverage under Tesoro insurance policies

(8)
For the Assets included in the Initial Contribution Agreement and the Amorco
Contribution Agreement, Tesoro shall pay the costs for oil spill response
services provided by the Marine Preservation Association related to obligations
for oil spill prevention response.

Section 4.1(c)(vii): Other Reimbursable Expenses
For Initial Contribution Agreement listed on Schedule VII:
None.


For Amorco Contribution Agreement listed on Schedule VII:
None.


For Long Beach Contribution Agreement listed on Schedule VII:
Upon the effectiveness of the BAUTA (as defined in the Long Beach Contribution
Agreement) and only to the extent actually paid by TRMC, all oil spill response
costs, including, but not limited to, any costs for oil spill response services
provided by the Marine Preservation Association or the Marine Spill Response
Corporation that Tesoro incurs related to the Assets included in the Long Beach
Contribution Agreement.
For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:
None.








--------------------------------------------------------------------------------




Schedule V
ROFO Assets
Asset
Owner
Golden Eagle Refined Products Terminal (Martinez, California).  A terminal
located at the Golden Eagle Refinery consisting of a truck loading rack with
three loading bays supplied by pipeline from storage tanks located at the Golden
Eagle Refinery. The terminal does not have refined product storage capacity.
Tesoro Refining and Marketing
 
 
Golden Eagle Avon Wharf Facility (Martinez, California).  A wharf facility
located on the Sacramento River near the Golden Eagle Refinery consisting of a
single-berth dock and related pipelines. The facility does not have crude oil or
refined products storage capacity and receives refined products from the Golden
Eagle Refinery through interconnecting pipelines for delivery into marine
vessels. The facility can also receive refined products and intermediate
feedstocks from marine vessels for delivery to the Golden Eagle Refinery.
Tesoro Refining and Marketing
 
 
Tesoro Alaska Pipeline (Nikiski, Alaska).  A common carrier pipeline consisting
of approximately 69 miles of 10-inch pipeline with capacity to transport
approximately 48,000 bpd of refined products from the Kenai Refinery to
Anchorage International Airport and to a receiving station at the Port of
Anchorage that is connected to the Partnership Group’s Anchorage terminal as
well as third party terminals.
Tesoro Alaska
 
 
Nikiski Dock and Storage Facility (Nikiski, Alaska).  A single-berth dock and
storage facility located at the Kenai Refinery that includes five crude oil
storage tanks with a combined capacity of approximately 930,000 barrels, ballast
water treatment capability and associated pipelines, pumps and metering
stations. The dock and storage facility receives crude oil from marine tankers
and from local production fields via pipeline and truck, and also delivers
refined products from the refinery to marine vessels.
Tesoro Alaska
 
 
Nikiski Refined Products Terminal (Nikiski, Alaska).  A terminal located at the
Kenai Refinery consisting of a truck loading rack with two loading bays supplied
by pipeline from the Kenai Refinery and six refined product storage tanks with a
combined capacity of 211,000 barrels.
Tesoro Alaska
 
 
Anacortes Refined Products Terminal (Anacortes, Washington).  A terminal located
at the Anacortes Refinery consisting of a truck loading rack with two loading
bays that receive diesel fuel from storage tanks located at the Anacortes
Refinery. The terminal does not have refined product storage capacity
Tesoro Refining and Marketing
 
 
 
 
 
 







--------------------------------------------------------------------------------




Asset
Owner
Anacortes Marine Terminal and Storage Facility (Anacortes, Washington).  A
marine terminal and storage facility located at the Anacortes Refinery
consisting of a crude oil and refined products wharf facility and four storage
tanks for crude oil and heavy products with a combined storage capacity of 1.4
million barrels. The marine terminal and storage facility receive crude oil and
other feedstocks from marine vessels and third-party pipelines for delivery to
the Anacortes Refinery. The facility also delivers refined products from the
Anacortes Refinery to marine vessels.
Tesoro Refining and Marketing
 
 









--------------------------------------------------------------------------------




Schedule VI
Existing Capital and Expense Projects


For Initial Contribution Agreement listed on Schedule VII:


1.     That certain project related to AFE # 102120001, which provides for side
stream ethanol blending into all gasoline at the Salt Lake City terminal by
adding truck ethanol unloading capability, utilizing the existing premium day
tank for ethanol and delivering premium direct from the Salt Lake City refinery
tankage. New ethanol truck unloading facilities will be installed. New Pumps
will also be installed for delivering higher volumes of premium gasoline from
the Salt Lake City refinery to the Salt Lake City terminal. An ethanol injection
skid will be installed along with piping changing to the existing Salt Lake City
terminal to allow the ethanol to be injected in the gasoline stream.


2.     That certain project number 2010113058 at the Mandan refinery, to update
additive equipment to allow the offering of Shell additized gasoline.
3.     That certain project related to AFE # 107120005, which provides for ratio
ethanol blending into gasoline on the rack at the Burley, Idaho Terminal by
adding truck ethanol unloading capability, adding tankage for ethanol storage
and installing new ethanol meters associated with each gasoline loading arm. New
ethanol truck unloading facilities will also be installed.
4.     That certain project number 2007000263 at the Mandan refinery, to update
the truck rack sprinkler system.
5.     That certain project number 2010113017 at the Mandan refinery, to upgrade
the rack blending hydraulic system to reduce/eliminate inaccurate blends at the
load rack.
6.     That certain project number 2011433001 at the Mandan refinery, to move
the JP8 to new bay and have three bays for loading product across the rack.
7.     That certain project number 2011432602 at the Stockton terminal, install
a continuous vapor emission monitor on the vapor recovery unit for compliance
with air quality regulations.
For Amorco Contribution Agreement listed on Schedule VII:
1.     That certain project related to AFE# 097100014 and AFE# 107100014 at the
Amorco terminal, which provide repairs and upgrades to the wharf regarding
MOTEMS standards.


2.     That certain project related to AFE# 112100001 at the Amorco terminal,
which installs a jet mixer system for crude lab testing.


3.     All other major expense projects that are within the scope of open Work
Orders as of the Effective Date.






--------------------------------------------------------------------------------




Schedule VI
Existing Capital and Expense Projects
(continued)
For Long Beach Contribution Agreement listed on Schedule VII:


1.     That certain project related to AFE# 072104079 titled “UG Piping – LBT”
related to underground pipeline repairs at the Terminal. In addition, any
subsequent new projects to address the same specific under-ground piping issues
per AFE# 072104079 (i.e. a second phase UG Piping project) that would occur on
or before the end of year 2015.


2     That certain project related to the TCM# 2009002129 titled “LBT, B84A & 86
Loading Arm Replacements” which repairs or replaces the loading arms at the
Terminal and any related AFE project that will occur upon final project approval
to substantial repair or replace the loading arms at the Terminal.


3.     Any remaining costs of those certain projects related to the leak
detection on the Terminal and Terminal Pipelines which are substantially
complete and include AFE# 107110002, AFE# 117110001, AFE# 117110003, AFE#
117110002, and AFE# 125120002.
4.     Any cost that may be incurred to adjust diesel fuel tank vents near light
fixtures after a review is conducted and if action is deemed necessary.
5.     Costs related to substantial repair or replacement project scheduled for
2012 and 2013 for the pipeline segments in the portion of the Southern
California Edison right-of-way area immediately adjacent to the marine terminal
to address corrosion.


For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


1.     Any capital costs or expenses that may be incurred for the installation
of a custody transfer meter.
2.     Any remaining costs and commitments related to AFE #11210041 for the
Anacortes Rail Facility.








--------------------------------------------------------------------------------




Schedule VII
Contribution Agreements and Applicable Terms
Initial Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Contribution, Conveyance and Assumption Agreement, dated as April 26, 2011,
among the Partnership, the General Partner, Tesoro Logistics Operations LLC,
Tesoro, Tesoro Alaska, Tesoro Refining and Marketing, and Tesoro High Plains
Pipeline Company LLC
April 26, 2011
April 26, 2013
April 26, 2016
Tesoro Refining and Marketing and Tesoro Alaska
Tesoro Refining and Marketing
April 26, 2021









--------------------------------------------------------------------------------




Schedule VII
Contribution Agreements and Applicable Terms
(continued)
Amorco Contribution Agreement


Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Contribution, Conveyance and Assumption Agreement dated as of April 1, 2012,
among the Partnership, the General Partner, Tesoro Logistics Operations LLC,
Tesoro and Tesoro Refining and Marketing
April 1, 2012
April 1, 2014
April 1, 2017
Tesoro Refining and Marketing
Tesoro Refining and Marketing
April 1, 2022









--------------------------------------------------------------------------------




Schedule VII
Contribution Agreements and Applicable Terms
(continued)
Long Beach Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Contribution, Conveyance and Assumption Agreement executed as of September 14,
2012, among the Partnership, the General Partner, Tesoro Logistics Operations
LLC, Tesoro and Tesoro Refining and Marketing
Execution Date is September 14, 2012, and various Effective Times are upon
receipt of the Long Beach Approval, the CDFG Approval and the Other Approvals as
set forth in the agreement, as applicable
September 14, 2014
September 14, 2017
Tesoro Refining and Marketing
Tesoro Refining and Marketing
September 14, 2022











--------------------------------------------------------------------------------




Schedule VII
Contribution Agreements and Applicable Terms
(continued)
Anacortes Rail Facility Contribution Agreement
Contribution Agreement
Closing Date
First Deadline Date
Second Deadline Date
Tesoro Indemnifying Parties
Tesoro Indemnified Parties
Third Deadline Date
Contribution, Conveyance and Assumption Agreement executed as of November __,
2012, among the Partnership, the General Partner, Tesoro Logistics Operations
LLC, Tesoro and Tesoro Refining and Marketing
November 15, 2012
November 15, 2014
November 15, 2017
Tesoro Refining and Marketing
Tesoro Refining and Marketing
November 15, 2022









--------------------------------------------------------------------------------




Schedule VIII
Indemnification Deductibles


Annual Environmental Deductible
$600,000


Annual ROW Deductible
$600,000






--------------------------------------------------------------------------------




Schedule IX
Special Indemnification Provisions
For Initial Contribution Agreement listed on Schedule VII:
None.


For Amorco Contribution Agreement listed on Schedule VII:


Addition to Right of Way Indemnification. As of the Closing Date for the Amorco
Contribution Agreement, Tesoro Refining and Marketing shall own the leasehold
rights in the “Wharf Lease” issued by the California State Lands Commission and
the easements, rights of way and permits for the “SHPL,” all as defined in the
Amorco Contribution Agreement, and the Partnership Group shall provide
operational, maintenance and management services with respect to such Assets
pursuant to the MTUTA. Title to Wharf Lease rights and the SHPL are scheduled to
be contributed to the Partnership Group at a later date, as set forth in the
Amorco Contribution Agreement. The Right of Way Indemnification set forth in
Section 3.2 herein applies to the extent that a Loss arises with respect to a
Partnership Group Member's interests under the MTUTA before title to such Assets
is contributed to the Partnership Group Member or with respect to a Partnership
Group Member's failure to become the owner of such valid and indefeasible
easement rights or fee ownership or leasehold interests in such Assets after
they are finally contributed to the Partnership Group as contemplated in the
Amorco Contribution Agreement. The Closing Date provided for in this Agreement
shall be as set forth above, without regard to when title to these Assets is
finally contributed to a Partnership Group Member.
For Long Beach Contribution Agreement listed on Schedule VII:


Addition to Right of Way Indemnification. As of the Closing Date for the Long
Beach Contribution Agreement, Tesoro Refining and Marketing shall own the
leasehold rights in the “Terminal Lease” issued by the Port of Long Beach and
the easements, rights of way and permits for the “Terminal Pipelines,” all as
defined in the Long Beach Contribution Agreement, and the Partnership Group
shall provide operational, maintenance and management services with respect to
such Assets pursuant to the Long Beach Operating Agreement, as defined in the
Long Beach Contribution Agreement. Title to Terminal Lease rights and the
Terminal Pipelines are scheduled to be contributed to the Partnership Group at a
later date, as set forth in the Long Beach Contribution Agreement. The Right of
Way Indemnification set forth in Section 3.2 herein applies to the extent that a
Loss arises with respect to a Partnership Group Member's interests under the
BAUTA before title to such Assets is contributed to the Partnership Group Member
or with respect to a Partnership Group Member's failure to become the owner of
such valid and indefeasible easement rights or fee ownership or leasehold
interests in such Assets after they are finally contributed to the Partnership
Group as contemplated in the Long Beach Contribution Agreement. The Closing Date
provided for in this Agreement shall be as set forth above, without regard to
when title to these Assets is finally contributed to a Partnership Group Member.






--------------------------------------------------------------------------------




Schedule IX
Special Indemnification Provisions
(continued)




For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:


Other. Notwithstanding any other provisions of (i) this Second Amended and
Restated Omnibus Agreement, (ii) the Anacortes Track Use and Throughput
Agreement among the General Partner, the Partnership, Tesoro Logistics LP (the
“Operating Company”) and Tesoro Refining and Marketing, (iii) the Anacortes
Mutual Track Use Agreement among the General Partner, the Partnership, the
Operating Company and Tesoro Refining and Marketing, and (iv) the Ground Lease
between Tesoro Refining and Marketing and the Operating Company, all dated as of
November 15, 2012, the parties hereto agree that the indemnification provisions
of any of those agreements shall control over any of the other agreements to the
extent the subject matter of the indemnification is specifically referenced or
provided for in that agreement.  For the avoidance of doubt, the indemnification
provisions of this Second Amended and Restated Omnibus Agreement shall be
subordinate to the respective indemnification provisions of each of the other
agreements referenced above.








